United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-4238
                                    ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Northern District of Iowa.
Christopher Odell Tate, also known     *
as Odell Day,                          *      [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                            Submitted: July 22, 1998
                                Filed: July 28, 1998
                                    ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Christopher Odell Tate pleaded guilty to distributing cocaine, in violation of 21
U.S.C. § 841(a)(1) and (b)(1)(C). Based on prior convictions for a drug offense and
two attempted burglaries of commercial buildings, he was determined to be a career
offender under U.S. Sentencing Guidelines Manual § 4B1.1 (1997), and the district
court1 sentenced him as such to 168 months imprisonment and six years supervised


      1
      The Honorable Michael J. Melloy, Chief Judge, United States District Court for
the Northern District of Iowa.
release. On appeal, Tate maintains that his 1985 and 1992 attempted-burglary
convictions were not crimes of violence, and thus were not proper predicate offenses
under section 4B1.1. We affirm.

       We review de novo the district court&s application of the Guidelines. See United
States v. Hascall, 76 F.3d 902, 903-04 (8th Cir. 1995), cert. denied, 117 S. Ct. 358
(1996). In reviewing a similar issue under Iowa law, we held in Hascall that second-
degree burglary of a commercial building is an offense that “otherwise involves conduct
that presents a serious potential risk of physical injury to another,” and thus is a crime
of violence. See Hascall, 76 F.3d at 904-06; see also U.S. Sentencing Guidelines
Manual § 4B1.2(a)(2) and comment. (n.1) (crime of violence includes attempts to
commit qualifying crimes) (1997). Prior to Hascall, however, we had concluded that
second-degree burglary as defined by Iowa law corresponded to the generic definition
of burglary set forth in Taylor v. United States, 495 U.S. 575, 598-99 (1990) (defining
burglary as crime involving, inter alia, unlawful entry into building or structure), and
thus such a conviction was properly determined to be a crime of violence. See United
States v. Carpenter, 11 F.3d 788, 790-91 (8th Cir. 1993), cert. denied, 511 U.S. 1043
(1994). We must therefore now consider whether the Illinois statute under which Tate
was convicted in 1985 comports with Taylor before we can determine whether Tate&s
offense was a crime of violence.

        The Illinois statute provides that “[a] person commits burglary when without
authority he knowingly enters or without authority remains within a building,
housetrailer, watercraft, aircraft, motor vehicle . . ., railroad car, or any part thereof,
with intent to commit therein a felony or a theft.” 720 Ill. Comp. Stat. Ann. 5/19-1(a)
(West 1998). As noted by the Seventh Circuit, this statute is broader than the generic
definition of burglary in Taylor because a “person could commit burglary . . . without
ever entering a building or structure.” See United States v. King, 62 F.3d 891, 897 (7th
Cir. 1995). The Seventh Circuit also noted, however, that where a defendant
(convicted under section 19-1) did enter a building, “all of the elements of generic

                                           -2-
burglary were present.” Id. We conclude that, because Tate pleaded guilty to violating
section 19-1 and the record recounts that video surveillance showed Tate was inside
the building, this conduct qualified as a crime of violence.

       As the 1985 attempted-burglary conviction was a proper predicate offense, and
Tate does not contest the use of his prior drug conviction, we conclude that it is
unnecessary to determine whether the other attempted-burglary conviction was a crime
of violence. See U.S. Sentencing Guidelines Manual § 4B1.1 (defendant need have
only two prior convictions for either crime of violence or controlled-substance offense
to qualify as career offender) (1997).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-